   Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 1 of 30 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 INTERCEPT PHARMACEUTICALS, INC.                 )
 and INTERCEPT PHARMA EUROPE                     )
 LTD.,                                           )
                                                 )
                       Plaintiffs,               )
                                                 )
                 v.                              )   C.A. No. ___________________
                                                 )
 DR. REDDY’S LABORATORIES, INC.                  )
 and DR. REDDY’S LABORATORIES,                   )
 LTD.,                                           )
                                                 )
                       Defendants.               )

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Intercept Pharmaceuticals, Inc. (“Intercept Pharmaceuticals”) and Intercept

Pharma Europe Limited (“IPEL”) (collectively “Intercept” or “Plaintiffs”), by their undersigned

attorneys, bring this action against Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s

Laboratories, Ltd. (collectively, “DRL” or “Defendants”), and hereby allege as follows:

                                 NATURE OF THE ACTION

       1.      This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., and in particular under 35 U.S.C. § 271, arises from

Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No. 214899 to the

United States Food and Drug Administration (“FDA”). Through this ANDA, Defendants seek

approval to market a generic version of the pharmaceutical product OCALIVA® (obeticholic acid,

5 and 10 mg) prior to the expiration of U.S. Patent Nos. RE 48,286 (filed June 21, 2019) (“the

RE286 Patent”); 9,238,673 (filed June 17, 2013) (“the ’673 Patent”); 10,047,117 (filed Nov. 20,

2015) (“the ’117 Patent”); 10,052,337 (filed Apr. 26, 2016) (“the ’337 Patent”); 10,174,073 (filed

Apr. 25, 2017) (“the ’073 Patent”); 10,751,349 (filed Jan. 15, 2019) (“the ’349 Patent”); and
   Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 2 of 30 PageID #: 2




10,758,549 (filed Feb. 11, 2020) (“the ’549 Patent”) (collectively the “patents-in-suit”). Plaintiffs

seek injunctive relief prohibiting infringement, attorneys’ fees, and any other relief the Court

deems just and proper.

       2.      This is also an action under 28 U.S.C. §§ 2201–02 for a declaratory judgment of

patent infringement arising under the patent laws of the United States, 35 U.S.C. § 1, et seq., and

in particular under 35 U.S.C. § 271.

                                         THE PARTIES

       3.      Plaintiff Intercept Pharmaceuticals is a corporation organized and existing under

the laws of the State of Delaware, having a principal place of business at 10 Hudson Yards, 37th

Floor, New York, New York 10001.

       4.      Plaintiff IPEL is a limited corporation organized under the laws of the United

Kingdom, having a principal place of business at One Glass Wharf, Bristol, BS2 0ZX United

Kingdom.

       5.      On information and belief, defendant Dr. Reddy’s Laboratories, Ltd. is a

corporation organized and existing under the laws of the Republic of India, having its principal

place of business at 8-2-337, Road No. 3, Banjara Hills, Hyderabad 500034, Telangana, India.

       6.      On information and belief, defendant Dr. Reddy’s Laboratories, Inc. is a

corporation organized and existing under the laws of the State of New Jersey, having an address

at 107 College Road East, Princeton, New Jersey 08540.

       7.      On information and belief, Dr. Reddy’s Laboratories, Inc. is a wholly owned

subsidiary of Dr. Reddy’s Laboratories, Ltd.

       8.      On information and belief, Dr. Reddy’s Laboratories, Ltd. is the holder of FDA

Drug Master File No. 31977 for obeticholic acid.




                                                 2
      Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 3 of 30 PageID #: 3




         9.    On information and belief, Dr. Reddy’s Laboratories, Inc. acts at the direction, and

for the benefit, of Dr. Reddy’s Laboratories, Ltd., and is controlled and/or dominated by Dr.

Reddy’s Laboratories, Ltd.

         10.   On further information and belief, Dr. Reddy’s Laboratories, Ltd. and Dr. Reddy’s

Laboratories, Inc. collaborate with respect to the development, regulatory approval, marketing,

sale, and/or distribution of pharmaceutical products. On further information and belief, Defendants

are agents of each other and/or operate in concert as integrated parts of the same business group,

and enter into agreements with each other that are nearer than arm’s length.

         11.   On information and belief, Dr. Reddy’s Laboratories, Inc. acts as the U.S. agent for

Dr. Reddy’s Laboratories, Ltd. for purposes of regulatory submissions to the FDA in seeking

approval for generic drugs.

         12.   On information and belief, Defendants prepared and submitted ANDA No. 214899

(the “DRL ANDA”) and continue to seek FDA approval of that application.

         13.   On information and belief, Defendants intend to commercially manufacture,

market, offer for sale, and sell the products described in the DRL ANDA (the “DRL ANDA

Products” or “ANDA Products”) throughout the United States, including in the State of Delaware,

in the event the FDA approves the DRL ANDA.

                                JURISDICTION AND VENUE

         14.   This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271, and alleges infringement of the patents-in-suit. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331, 1338, and 2201–

02.

         15.   This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants, inter alia, have continuous and systematic contacts with Delaware, regularly


                                                3
   Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 4 of 30 PageID #: 4




conduct business in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos, have purposefully availed themselves of the privilege of

doing business in Delaware, and intend to sell the DRL ANDA Products in Delaware upon

approval of the DRL ANDA.

        16.    On information and belief, Defendants are in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic

drug products, either directly or through subsidiaries, agents, and/or alter egos, which Defendants

manufacture, distribute, market, and/or sell throughout the United States and in this judicial

district.

        17.    On information and belief, Dr. Reddy’s Laboratories, Inc. is registered as a

pharmacy wholesaler under license No. A-4-0002524 and as a controlled substances

distributor/manufacturer under license No. DM-0013148 with the Delaware Division of

Professional Regulation.

        18.    Defendants have committed, or aided, abetted, contributed to, and/or participated

in the commission of, acts of infringement of the asserted patents that will lead to foreseeable harm

and injury to Plaintiffs. On information and belief, and as indicated by a letter dated November 30,

2020 sent by DRL to Intercept Pharmaceuticals pursuant to 21 U.S.C. § 355(j)(2)(b), Defendants

prepared and filed the DRL ANDA with the intention of seeking to market the DRL ANDA

Products nationwide, including within this judicial district.

        19.    On information and belief, Defendants plan to sell the DRL ANDA Products in

Delaware, list the DRL ANDA Products on Delaware’s prescription drug formulary, and seek

Medicaid reimbursements for sales of the DRL ANDA Products in the State of Delaware, either

directly or through one or more of their wholly owned subsidiaries, agents, and/or alter egos.




                                                 4
   Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 5 of 30 PageID #: 5




       20.     On information and belief, Defendants know and intend that the DRL ANDA

Products will be distributed and sold in Delaware and will thereby displace sales of OCALIVA®,

causing injury to Plaintiffs. Defendants intend to take advantage of their established channels of

distribution in Delaware for the sale of the DRL ANDA Products.

       21.     Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd. have engaged in

patent litigation concerning FDA-approved drug products in this judicial district and have not

contested personal jurisdiction or venue in this judicial district in such litigation. See, e.g., Abbvie

Inc. et al. v. Dr. Reddy’s Laboratories, Ltd., et al., No. 20-968 (LPS) (D. Del. Oct. 19, 2020); Bial

- Portela & CA S.A., et al. v. Dr. Reddy’s Laboratories, Ltd., et al., No. 20-784 (CFC) (D. Del.

Aug. 11, 2020); Takeda Pharmaceuticals U.S.A., Inc. v. Dr. Reddy’s Laboratories, Ltd., et al., No.

20-845 (RGA) (D. Del. July 29, 2020); Merck Sharp & Dohme Corp. v. Dr. Reddy’s Laboratories,

Inc., et al., No. 20-847 (RGA) (D. Del. July 23, 2020); Sanofi-Aventis U.S. LLC, et al. v. Dr.

Reddy’s Laboratories, Inc., et al., No. 20-804 (RGA) (D. Del. July 20, 2020); Genzyme Corp., et

al., v. Dr. Reddy’s Laboratories, Inc., et al., No. 19-2045 (CFC) (D. Del. Nov. 20, 2019).

       22.     Additionally, this Court has personal jurisdiction over Dr. Reddy’s Laboratories,

Ltd. because the requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as

(a) Intercept’s claims arise under federal law; (b) Dr. Reddy’s Laboratories, Ltd. is a foreign

defendant not subject to general personal jurisdiction in the courts of any state; and (c) Dr. Reddy’s

Laboratories, Ltd. has sufficient contacts in the United States as a whole, including, but not limited

to, participating in the preparation and submission of the DRL ANDA and/or manufacturing and/or

selling pharmaceutical products distributed throughout the United States, including in this judicial

district, such that this Court’s exercise of jurisdiction over Dr. Reddy’s Laboratories, Ltd. satisfies

due process.




                                                   5
   Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 6 of 30 PageID #: 6




        23.     Venue is proper in this district for Dr. Reddy’s Laboratories, Ltd. pursuant to 28

U.S.C. § 1391(c)(3) because, inter alia, Dr. Reddy’s Laboratories, Ltd. is a corporation organized

and existing under the laws of the Republic of India and may be sued in any judicial district.

        24.     Venue is further proper against Dr. Reddy’s Laboratories, Inc. as it is the agent or

alter ego of Dr. Reddy’s Laboratories, Ltd. (which is also subject to venue in this Judicial District)

in connection with the submission of DRL’s ANDA. Moreover, Dr. Reddy’s Laboratories, Inc.

has litigated other Hatch-Waxman patent infringement disputes in this judicial district. In addition,

counsel for DRL has advised counsel for Plaintiffs that DRL would not contest venue in this

judicial district for purposes of this action.

       INTERCEPT’S APPROVED OCALIVA® DRUG PRODUCT AND PATENTS

        25.     Intercept makes and sells OCALIVA®, a product used in the treatment of primary

biliary cholangitis (PBC) in combination with ursodeoxycholic acid (UDCA) in adults with an

inadequate response to UDCA, or as monotherapy in adults unable to tolerate UDCA. The active

ingredient in OCALIVA® is obeticholic acid. OCALIVA® is available in two strengths, 5 mg and

10 mg. A true and correct copy of the prescribing label for OCALIVA® is attached as Exhibit A.

        26.     Intercept Pharmaceuticals is the holder of New Drug Application (“NDA”) No.

207999 for OCALIVA® and the owner of the patents-in-suit. The FDA approved NDA No. 207999

for OCALIVA® on May 27, 2016, and granted OCALIVA® five years of regulatory exclusivity

for a new chemical entity pursuant to 21 C.F.R. § 314.108, which expires on May 27, 2021. The

FDA also granted OCALIVA® orphan drug exclusivity pursuant to 21 C.F.R. § 316.31, which

expires on May 27, 2023.

        27.     IPEL is the exclusive licensee of the patents-in-suit, which are listed in the

Approved Drug Products With Therapeutic Equivalence Evaluations (an FDA publication

commonly known as the “Orange Book”) for OCALIVA®.


                                                  6
   Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 7 of 30 PageID #: 7




       28.     The RE286 Patent entitled, “Steroids as Agonists for FXR,” was duly and lawfully

issued by the USPTO on October 27, 2020. A true and correct copy of the RE286 Patent is attached

as Exhibit B. RE286 is a reissue of U.S. Patent No. 7,138,390 (“the ’390 Patent”).

       29.     The ’673 Patent entitled, “Preparation and Uses of Obeticholic Acid,” was duly and

lawfully issued by the USPTO on January 19, 2016. A true and correct copy of the ’673 Patent is

attached as Exhibit C.

       30.     The ’117 Patent entitled, “Preparation and Uses of Obeticholic Acid,” was duly and

lawfully issued by the USPTO on August 14, 2018. A true and correct copy of the ’117 Patent is

attached as Exhibit D.

       31.     The ’337 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on August 21, 2018. A true and correct copy of the

’337 Patent is attached as Exhibit E.

       32.     The ’073 Patent entitled, “Preparation and Uses of Obeticholic Acid,” was duly and

lawfully issued by the USPTO on January 8, 2019. A true and correct copy of the ’073 Patent is

attached as Exhibit F.

       33.     The ’349 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on August 25, 2020. A true and correct copy of the

’349 Patent is attached as Exhibit G.

       34.     The ’549 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on September 1, 2020. A true and correct copy of the

’549 Patent is attached as Exhibit H.

                                        DRL’S ANDA

       35.     On information and belief, DRL has submitted or caused to be submitted the DRL

ANDA to the FDA under 21 U.S.C. § 355(j), in order to obtain approval to engage in the


                                               7
    Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 8 of 30 PageID #: 8




commercial manufacture, use, or sale of obeticholic acid tablets, as a purported generic version of

OCALIVA®, prior to the expiration of the patents-in-suit.

       36.     On information and belief, on or about November 30, 2020, DRL mailed a letter to

Intercept Pharmaceuticals regarding “Notification Pursuant to the Federal Food, Drug and

Cosmetic Act (21 U.S.C. § 355(j)(2)(B)(iv) and 21 C.F.R. § 314.95) Concerning ANDA No.

214899 and Ocaliva® (Obeticholic Acid Oral Tablets)” (the “Notice Letter”). The Notice Letter

represented that DRL had submitted to the FDA the DRL ANDA and a purported Paragraph IV

certification to obtain approval to engage in the commercial manufacture, use, or sale of the

product described in the DRL ANDA before the expiration of patents listed in the Orange Book

for OCALIVA®. Hence, DRL’s purpose in submitting the DRL ANDA is to manufacture and

market the ANDA Products before the expiration of the patents-in-suit.

       37.     DRL’s Notice Letter stated that the Paragraph IV certification in the DRL ANDA

alleges that the RE286, ’673, ’117, ’337, ’073, ’349, and ’549 Patents are invalid, unenforceable,

and/or will not be infringed by the commercial manufacture, use, or sale of the ANDA Products.1

       38.     DRL’s Notice Letter contained a purported detailed statement of the factual and

legal basis for its Paragraph IV certification (“Detailed Statement”).

       39.     On information and belief, Defendants have participated in the preparation and

submission of the DRL ANDA, have provided material support to the preparation and submission

of the DRL ANDA, and intend to support the further prosecution of the DRL ANDA.




1
  The Notice Letter also stated that the Paragraph IV certification in the DRL ANDA alleges that
the ’390 Patent is invalid, unenforceable, and/or will not be infringed by the commercial
manufacture, use, or sale of the ANDA Products. The ’390 Patent has been reissued as the RE286
Patent, which is asserted in this action.


                                                 8
   Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 9 of 30 PageID #: 9




       40.     On information and belief, if the FDA approves the DRL ANDA, Defendants will

manufacture, offer for sale, or sell the ANDA Products within the United States, including within

Delaware, or will import the ANDA Products into the United States, including Delaware.

       41.     Alternatively, on information and belief, if the FDA approves the DRL ANDA,

Defendants will actively induce or contribute to the manufacture, use, offer for sale, or sale of the

ANDA Products.

       42.     This action was filed within forty-five days of Intercept Pharmaceuticals’ receipt

of the Notice Letter.

                                    COUNT I
                         INFRINGEMENT OF THE RE286 PATENT

       43.     Plaintiffs incorporate by reference paragraphs 1–42 as if fully set forth herein.

       44.     On information and belief, Defendants have submitted or caused the submission of

the DRL ANDA to the FDA and continue to seek FDA approval of the DRL ANDA.

       45.     Defendants have infringed the RE286 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the DRL ANDA with a Paragraph IV certification and seeking FDA approval of the

DRL ANDA prior to the expiration of the RE286 Patent.

       46.     On information and belief, if the DRL ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the RE286 Patent.

       47.     On information and belief, upon FDA approval of the DRL ANDA, Defendants

will market and distribute the DRL ANDA Products to resellers, pharmacies, health care

professionals, and end users of the DRL ANDA Products. Accompanying the DRL ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the DRL ANDA Products. Accordingly, Defendants will



                                                 9
 Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 10 of 30 PageID #: 10




induce physicians and other health care professionals, resellers, pharmacies, and end users of the

DRL ANDA Products to directly infringe one or more claims of the RE286 Patent. In addition, on

information and belief, Defendants will encourage acts of direct infringement with knowledge of

the RE286 Patent and knowledge that they are encouraging infringement.

       48.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the RE286 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of the DRL

ANDA, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the RE286 Patent.

       49.     Defendants had actual knowledge of the RE286 Patent prior to filing the DRL

ANDA. Defendants filed the DRL ANDA without a reasonable basis for asserting the RE286

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the RE286 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       50.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the RE286 Patent. Plaintiffs do

not have an adequate remedy at law, and considering the balance of hardships between Plaintiffs

and Defendants, a remedy in equity is warranted. Further, the public interest would not be

disserved by the entry of a permanent injunction.

                           COUNT II
    DECLARATORY JUDGMENT OF INFRINGEMENT OF THE RE286 PATENT

       51.     Plaintiffs incorporate by reference paragraphs 1–50 as if fully set forth herein.



                                                10
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 11 of 30 PageID #: 11




        52.      Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

        53.      On information and belief, if the DRL ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

        54.      On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the DRL ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the RE286 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

        55.      On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the DRL ANDA. Any such conduct

before the RE286 Patent expires will contribute to the infringement of and/or induce the

infringement of one or more claims of the RE286 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).

        56.      As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the RE286 Patent for which this Court may grant declaratory relief consistent with Article III

of the United States Constitution.

        57.      Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.




                                                 11
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 12 of 30 PageID #: 12




       58.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT III
                           INFRINGEMENT OF THE ’673 PATENT

       59.     Plaintiffs incorporate by reference paragraphs 1–58 as if fully set forth herein.

       60.     On information and belief, Defendants have submitted or caused the submission of

the DRL ANDA to the FDA and continue to seek FDA approval of the DRL ANDA.

       61.     Defendants have infringed the ’673 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the DRL ANDA with a Paragraph IV certification and seeking FDA approval of the

DRL ANDA prior to the expiration of the ’673 Patent.

       62.     On information and belief, if the DRL ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’673 Patent.

       63.     On information and belief, upon FDA approval of the DRL ANDA, Defendants

will market and distribute the DRL ANDA Products to resellers, pharmacies, health care

professionals, and end users of the DRL ANDA Products. Accompanying the DRL ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the DRL ANDA Products. Accordingly, Defendants will

induce physicians and other health care professionals, resellers, pharmacies, and end users of the

DRL ANDA Products to directly infringe one or more claims of the ’673 Patent. In addition, on

information and belief, Defendants will encourage acts of direct infringement with knowledge of

the ’673 Patent and knowledge that they are encouraging infringement.

       64.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement



                                                12
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 13 of 30 PageID #: 13




of the ’673 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of the DRL

ANDA, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’673 Patent.

         65.   Defendants had actual knowledge of the ’673 Patent prior to filing the DRL ANDA.

Defendants filed the DRL ANDA without a reasonable basis for asserting the ’673 Patent to be

invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer for sale, or

sale of the ANDA Products. Defendants’ conduct in certifying invalidity, unenforceability, and/or

non-infringement with respect to the ’673 Patent renders this case “exceptional” under 35 U.S.C.

§ 285.

         66.   Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’673 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT IV
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’673 PATENT

         67.   Plaintiffs incorporate by reference paragraphs 1–66 as if fully set forth herein.

         68.   Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

         69.   On information and belief, if the DRL ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.




                                                13
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 14 of 30 PageID #: 14




       70.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the DRL ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       71.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the DRL ANDA. Any such conduct

before the ’673 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       72.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’673 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       73.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       74.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    COUNT V
                          INFRINGEMENT OF THE ’117 PATENT

       75.     Plaintiffs incorporate by reference paragraphs 1–74 as if fully set forth herein.




                                                14
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 15 of 30 PageID #: 15




       76.     On information and belief, Defendants have submitted or caused the submission of

the DRL ANDA to the FDA and continue to seek FDA approval of the DRL ANDA.

       77.     Defendants have infringed the ’117 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the DRL ANDA with a Paragraph IV certification and seeking FDA approval of the

DRL ANDA prior to the expiration of the ’117 Patent.

       78.     On information and belief, if the DRL ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’117 Patent.

       79.     On information and belief, upon FDA approval of the DRL ANDA, Defendants

will market and distribute the DRL ANDA Products to resellers, pharmacies, health care

professionals, and end users of the DRL ANDA Products. Accompanying the DRL ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the DRL ANDA Products. Accordingly, Defendants will

induce physicians and other health care professionals, resellers, pharmacies, and end users of the

DRL ANDA Products to directly infringe one or more claims of the ’117 Patent. In addition, on

information and belief, Defendants will encourage acts of direct infringement with knowledge of

the ’117 Patent and knowledge that they are encouraging infringement.

       80.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’117 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of the DRL

ANDA, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’117 Patent.




                                                15
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 16 of 30 PageID #: 16




         81.   Defendants had actual knowledge of the ’117 Patent prior to filing the DRL ANDA.

Defendants filed the DRL ANDA without a reasonable basis for asserting the ’117 Patent to be

invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer for sale, or

sale of the ANDA Products. Defendants’ conduct in certifying invalidity, unenforceability, and/or

non-infringement with respect to the ’117 Patent renders this case “exceptional” under 35 U.S.C.

§ 285.

         82.   Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’117 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                             COUNT VI
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’117 PATENT

         83.   Plaintiffs incorporate by reference paragraphs 1–82 as if fully set forth herein.

         84.   Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

         85.   On information and belief, if the DRL ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

         86.   On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the DRL ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).



                                                16
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 17 of 30 PageID #: 17




       87.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the DRL ANDA. Any such conduct

before the ’117 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       88.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’117 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       89.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       90.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    COUNT VII
                          INFRINGEMENT OF THE ’337 PATENT

       91.     Plaintiffs incorporate by reference paragraphs 1–90 as if fully set forth herein.

       92.     On information and belief, Defendants have submitted or caused the submission of

the DRL ANDA to the FDA and continue to seek FDA approval of the DRL ANDA.

       93.     Defendants have infringed the ’337 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the DRL ANDA with a Paragraph IV certification and seeking FDA approval of the

DRL ANDA prior to the expiration of the ’337 Patent.




                                                17
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 18 of 30 PageID #: 18




       94.     On information and belief, if the DRL ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’337 Patent.

       95.     On information and belief, upon FDA approval of the DRL ANDA, Defendants

will market and distribute the DRL ANDA Products to resellers, pharmacies, health care

professionals, and end users of the DRL ANDA Products. Accompanying the DRL ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the DRL ANDA Products. Accordingly, Defendants will

induce physicians and other health care professionals, resellers, pharmacies, and end users of the

DRL ANDA Products to directly infringe one or more claims of the ’337 Patent. In addition, on

information and belief, Defendants will encourage acts of direct infringement with knowledge of

the ’337 Patent and knowledge that they are encouraging infringement.

       96.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’337 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of the DRL

ANDA, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’337 Patent.

       97.     Defendants had actual knowledge of the ’337 Patent prior to filing the DRL ANDA.

Defendants filed the DRL ANDA without a reasonable basis for asserting the ’337 Patent to be

invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer for sale, or

sale of the ANDA Products. Defendants’ conduct in certifying invalidity, unenforceability, and/or




                                                18
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 19 of 30 PageID #: 19




non-infringement with respect to the ’337 Patent renders this case “exceptional” under 35 U.S.C.

§ 285.

         98.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’337 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT VIII
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’337 PATENT

         99.    Plaintiffs incorporate by reference paragraphs 1–98 as if fully set forth herein.

         100.   Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

         101.   On information and belief, if the DRL ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

         102.   On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the DRL ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

         103.   On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the DRL ANDA. Any such conduct

before the ’337 Patent expires will contribute to the infringement of and/or induce the infringement



                                                 19
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 20 of 30 PageID #: 20




of one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       104.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’337 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       105.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       106.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT IX
                           INFRINGEMENT OF THE ’073 PATENT

       107.    Plaintiffs incorporate by reference paragraphs 1–106 as if fully set forth herein.

       108.    On information and belief, Defendants have submitted or caused the submission of

the DRL ANDA to the FDA and continue to seek FDA approval of the DRL ANDA.

       109.    Defendants have infringed the ’073 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the DRL ANDA with a Paragraph IV certification and seeking FDA approval of the

DRL ANDA prior to the expiration of the ’073 Patent.

       110.    On information and belief, if the DRL ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’073 Patent.

       111.    On information and belief, upon FDA approval of the DRL ANDA, Defendants

will market and distribute the DRL ANDA Products to resellers, pharmacies, health care



                                                20
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 21 of 30 PageID #: 21




professionals, and end users of the DRL ANDA Products. Accompanying the DRL ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the DRL ANDA Products. Accordingly, Defendants will

induce physicians and other health care professionals, resellers, pharmacies, and end users of the

DRL ANDA Products to directly infringe one or more claims of the ’073 Patent. In addition, on

information and belief, Defendants will encourage acts of direct infringement with knowledge of

the ’073 Patent and knowledge that it is encouraging infringement.

         112.   Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’073 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of the DRL

ANDA, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’073 Patent.

         113.   Defendants had actual knowledge of the ’073 Patent prior to filing the DRL ANDA.

Defendants filed the DRL ANDA without a reasonable basis for asserting the ’073 Patent to be

invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer for sale, or

sale of the ANDA Products. Defendants’ conduct in certifying invalidity, unenforceability, and/or

non-infringement with respect to the ’073 Patent renders this case “exceptional” under 35 U.S.C.

§ 285.

         114.   Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’073 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and




                                                 21
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 22 of 30 PageID #: 22




Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                             COUNT X
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’073 PATENT

       115.    Plaintiffs incorporate by reference paragraphs 1–114 as if fully set forth herein.

       116.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       117.    On information and belief, if the DRL ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       118.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the DRL ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       119.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the DRL ANDA. Any such conduct

before the ’073 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       120.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement




                                                22
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 23 of 30 PageID #: 23




of the ’073 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       121.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       122.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT XI
                           INFRINGEMENT OF THE ’349 PATENT

       123.    Plaintiffs incorporate by reference paragraphs 1–122 as if fully set forth herein.

       124.    On information and belief, Defendants have submitted or caused the submission of

the DRL ANDA to the FDA and continue to seek FDA approval of the DRL ANDA.

       125.    Defendants have infringed the ’349 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the DRL ANDA with a Paragraph IV certification and seeking FDA approval of the

DRL ANDA prior to the expiration of the ’349 Patent.

       126.    On information and belief, if the DRL ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’349 Patent.

       127.    On information and belief, upon FDA approval of the DRL ANDA, Defendants

will market and distribute the DRL ANDA Products to resellers, pharmacies, health care

professionals, and end users of the DRL ANDA Products. Accompanying the DRL ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the DRL ANDA Products. Accordingly, Defendants will

induce physicians and other health care professionals, resellers, pharmacies, and end users of the



                                                23
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 24 of 30 PageID #: 24




DRL ANDA Products to directly infringe one or more claims of the ’349 Patent. In addition, on

information and belief, Defendants will encourage acts of direct infringement with knowledge of

the ’349 Patent and knowledge that it is encouraging infringement.

       128.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’349 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of the DRL

ANDA, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’349 Patent.

       129.    Defendants had actual knowledge of the ’349 Patent prior to filing the Paragraph

IV certification to the DRL ANDA, and were aware that submitting a Paragraph IV certification

requesting FDA approval prior to the expiration of the ’349 Patent would constitute an act of

infringement of the ’349 Patent. Defendants filed the Paragraph IV certification to the DRL ANDA

without a reasonable basis for asserting the ’349 Patent to be invalid, unenforceable, and/or not

infringed by the commercial manufacture, use, offer for sale, or sale of the ANDA Products.

Defendants’ conduct in certifying invalidity, unenforceability, and/or non-infringement with

respect to the ’349 Patent renders this case “exceptional” under 35 U.S.C. § 285.

       130.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’349 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.




                                                24
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 25 of 30 PageID #: 25




                            COUNT XII
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’349 PATENT

       131.    Plaintiffs incorporate by reference paragraphs 1–130 as if fully set forth herein.

       132.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       133.    On information and belief, if the DRL ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       134.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the DRL ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’349 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       135.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the DRL ANDA. Any such conduct

before the ’349 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’349 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       136.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’349 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.




                                                25
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 26 of 30 PageID #: 26




       137.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       138.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT XIII
                           INFRINGEMENT OF THE ’549 PATENT

       139.    Plaintiffs incorporate by reference paragraphs 1–138 as if fully set forth herein.

       140.    On information and belief, Defendants have submitted or caused the submission of

the DRL ANDA to the FDA and continue to seek FDA approval of the DRL ANDA.

       141.    Defendants have infringed the ’549 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the DRL ANDA with a Paragraph IV certification and seeking FDA approval of the

DRL ANDA prior to the expiration of the ’549 Patent.

       142.    On information and belief, if the DRL ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’549 Patent.

       143.    On information and belief, upon FDA approval of the DRL ANDA, Defendants

will market and distribute the DRL ANDA Products to resellers, pharmacies, health care

professionals, and end users of the DRL ANDA Products. Accompanying the DRL ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the DRL ANDA Products. Accordingly, Defendants will

induce physicians and other health care professionals, resellers, pharmacies, and end users of the

DRL ANDA Products to directly infringe one or more claims of the ’549 Patent. In addition, on




                                                26
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 27 of 30 PageID #: 27




information and belief, Defendants will encourage acts of direct infringement with knowledge of

the ’549 Patent and knowledge that it is encouraging infringement.

       144.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’549 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of the DRL

ANDA, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’549 Patent.

       145.    Defendants had actual knowledge of the ’549 Patent prior to filing the Paragraph

IV certification to the DRL ANDA, and were aware that submitting a Paragraph IV certification

requesting FDA approval prior to the expiration of the ’549 Patent would constitute an act of

infringement of the ’549 Patent. Defendants filed the Paragraph IV certification to the DRL ANDA

without a reasonable basis for asserting the ’549 Patent to be invalid, unenforceable, and/or not

infringed by the commercial manufacture, use, offer for sale, or sale of the ANDA Products.

Defendants’ conduct in certifying invalidity, unenforceability, and/or non-infringement with

respect to the ’549 Patent renders this case “exceptional” under 35 U.S.C. § 285.

       146.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’549 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                           COUNT XIV
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’549 PATENT

       147.    Plaintiffs incorporate by reference paragraphs 1–146 as if fully set forth herein.



                                                27
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 28 of 30 PageID #: 28




       148.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       149.    On information and belief, if the DRL ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       150.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the DRL ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       151.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the DRL ANDA. Any such conduct

before the ’549 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       152.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’549 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       153.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.




                                                28
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 29 of 30 PageID #: 29




       154.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A judgment that Defendants have infringed the RE286, ’673, ’117, ’337, ’073,

’349, and ’549 Patents under 35 U.S.C. § 271(e)(2)(A);

       B.      A declaratory judgment that under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g), Defendants’ commercial manufacture, use, offer for sale, or sale in, or importation into,

the United States of the ANDA Products, or inducing or contributing to such conduct, would

constitute infringement of one or more claims of the RE286, ’673, ’117, ’337, ’073, ’349, and ’549

Patents;

       C.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Defendants, their affiliates and subsidiaries, and all persons and entities acting in concert

with Defendants from commercially manufacturing, using, offering for sale, or selling or importing

any product that infringes the RE286, ’673, ’117, ’337, ’073, ’349, and ’549 Patents, including the

ANDA Products described in the DRL ANDA;

       D.      The entry of an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

of any FDA approval of the DRL ANDA shall be no earlier than the expiration date of the RE286,

’673, ’117, ’337, ’073, ’349, and ’549 Patents, or any later expiration of exclusivity for the RE286,

’673, ’117, ’337, ’073, ’349, and ’549 Patents, including any extensions or regulatory exclusivities;

       E.      A declaration under 28 U.S.C. § 2201 that if Defendants, their officers, agents,

servants, employees, licensees, representatives, and attorneys, and any other persons acting or

attempting to act in active concert or participation with them or acting on their behalf, engage in

the commercial manufacture, use, offer for sale, sale and/or importation of the product described


                                                  29
  Case 1:21-cv-00035-MN Document 1 Filed 01/13/21 Page 30 of 30 PageID #: 30




in the DRL ANDA, it will constitute an act of direct and/or indirect infringement of the RE286,

’673, ’117, ’337, ’073, ’349, and ’549 Patents;

       F.      An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

Defendants engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

the ANDA Products, or any product that infringes the RE286, ’673, ’117, ’337, ’073, ’349, and

’549 Patents, or induce or contribute to such conduct, prior to the expiration of the RE286, ’673,

’117, ’337, ’073, ’349, and ’549 Patents, or any later expiration of exclusivity for the RE286, ’673,

’117, ’337, ’073, ’349, and ’549 Patents, including any extensions or regulatory exclusivities;

       G.      The entry of judgment declaring that Defendants’ acts render this case an

exceptional case, and awarding Plaintiffs their attorneys’ fees pursuant to 35 U.S.C. §§ 271(e)(4)

and 285;

       H.      An award to Plaintiffs of their costs and expenses in this action; and

       I.      Such other and further relief as the Court may deem just and proper.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Jack B. Blumenfeld
                                                   ____________________________
                                                   Jack B. Blumenfeld (#1014)
  OF COUNSEL:
                                                   Jeremy A. Tigan (#5239)
                                                   Andrew M. Moshos (#6685)
  Christopher Sipes
                                                   1201 North Market Street
  Jeffrey Elikan
                                                   P.O. Box 1347
  Megan Keane
                                                   Wilmington, DE 19899
  Jeremy Cobb
                                                   (302) 658-9200
  Laura Dolbow
                                                   jblumenfeld@mnat.com
  Mary Swears
                                                   jtigan@mnat.com
  COVINGTON & BURLING LLP
                                                   amoshos@mnat.com
  One CityCenter
  850 Tenth Street NW
                                                   Attorneys for Plaintiffs
  Washington, DC 20001-4956
  (202) 662-6000

  January 13, 2021



                                                  30
